[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-2031

                       DARRYL WHITING,

                    Petitioner, Appellant,

                              v.

                        UNITED STATES,

                    Respondent, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Lipez, Circuit Judge.




     Darryl Whiting on brief pro se.
     Michael J. Sullivan, United States Attorney, and Dickens
Mathieu, Assistant U.S. Attorney, on brief for appellee.
                               June 21, 2002


                Per Curiam.       After being denied leave by             this

 court,    in    No.   00-1249,    to    file   a   second     or   successive

 petition under 28 U.S.C. § 2255, petitioner Darryl Whiting

 proceeded to submit just such a petition in district court.

 Much as he had done in this court, Whiting there disputed

 the applicability of AEDPA to his case.              Understandably, the

 lower court summarily dismissed that action in light of our

 March 23, 2000 ruling, and this appeal ensued.                     Whiting has

 provided       nothing   to   call      our    earlier    rationale      into

 question.         Accordingly,     the       judgment    of   dismissal    is

 summarily affirmed.1

                Whiting also sought to amend his petition below to

  advance a claim that the government had suborned perjury at

  trial.   The district court properly concluded that leave of

  this court was needed to pursue the matter.                       Construing


    1
         We pause simply to note that Whiting's two new
assertions--that a conviction for aiding and abetting a drug
offense cannot constitute a CCE predicate, and that a jury must
unanimously agree upon the applicable prong of the aiding and
abetting statute--are both in error. See, e.g., United States
v. Escobar-De Jesus, 187 F.3d 148, 157 n.1, 160 n.6 (1st Cir.
1999) (as to the former), cert. denied, 528 U.S. 1176 (2000);
United States v. Rivera-Martinez, 931 F.2d 148, 153-54 (1st Cir.
1991) (same); United States v. Kim, 196 F.3d 1079, 1082-83 (9th
Cir. 1999) (as to the latter).

                                        -2-
Whiting's notice of appeal as an application therefor, we

deny such leave.   In a March 20, 2000 ruling, we rejected a

similar request made by four of Whiting's codefendants.   See

Carmichael v. United States, No. 99-1897 (1st Cir. 2000).

The new evidence on which Whiting relies, even if deemed

timely proffered, is too generalized to warrant a different

outcome.   The suggestion that he need not demonstrate how

the alleged perjury might have affected the outcome of his

trial is misplaced.   See, e.g., Kyles v. Whitley, 514 U.S.

419, 433 n.7 (1995); United States v. Agurs, 427 U.S. 97,

103 (1976).

           The judgment is affirmed.   Leave to file a second

or successive petition under 28 U.S.C. § 2255 is denied.




                             -3-